Citation Nr: 0940026	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the Veteran for VA benefits purposes.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1960.  The Veteran died in January 2002.  The 
appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Paul, 
Minnesota.  

In January 2008, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 
1973.  

2.  The Veteran died in January 2002, and the Veteran's death 
certificate indicates that he and the appellant were married 
at the time of his death.  
 
3.  The Veteran and the appellant were separated and living 
apart at the time of the Veteran's death.

4   The evidence of record does not contradict the 
appellant's statements that the reason for her separation 
from the Veteran in 1966 was due to the misconduct of, or 
procured by, the Veteran without the fault of the appellant.  

5.  The evidence does not confirm that the appellant has not 
since the death of the Veteran lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of the other person.  


CONCLUSION OF LAW

The criteria for recognition of status as a claimant, as the 
surviving spouse of the Veteran, are not met.  38 U.S.C.A. §§ 
101, 103, 1102 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.53, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The Board first notes that this issue turns on 
statutory interpretation.  See Smith, 14 Vet. App. at 231-2.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  The dispute is over 
whether the appellant is entitled to recognition as the 
surviving spouse of the Veteran for the purpose of VA death 
benefits.  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).

Laws and Regulations

In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA death benefits, the 
appellant must submit evidence of a valid marriage to the 
Veteran under the laws of the appropriate jurisdiction.  The 
appellant must also meet the criteria of surviving spouse.  
See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

The Board notes that for VA benefit purposes, a "spouse" is a 
person of the opposite sex who is a husband or wife. 38 
U.S.C.A. § 101(31).  A marriage "means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j).

The term "surviving spouse," except as provided in 38 C.F.R. 
§ 3.52, means a person of the opposite sex whose marriage to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(2008), and who was the spouse of the Veteran at the time of 
the Veteran's death. 38 C.F.R. § 3.50(b) (2008).  The 
surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse. 38 C.F.R. § 3.50(b)(1) 
(2008).  Finally, a surviving spouse of a Veteran must not 
have remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50(b)(2).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53 (a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Discussion

The appellant claims entitlement to recognition as the 
surviving spouse of the Veteran for VA benefits.  A 
Certificate of Marriage shows that she and the Veteran were 
married in September 1973.  The Certificate of Death shows 
that the Veteran died in January 2002 and that appellant is 
listed as his spouse.  

In an October 1996 statement, the Veteran reported that he 
and his wife had not lived together since January 1996.  In 
July 1999, he informed VA that he was a resident of a nursing 
home.  He died in January 2002.  The appellant filed her 
claim for death benefits in January 2005.  She indicated that 
she and the Veteran separated in January 1996 because he 
became abusive.  She included a checking account deposit 
ticket on which it is indicted that she shares a bank account 
with a person of the opposite sex and that they share the 
same telephone number and address.  

In April 2005, VA received a statement from the appellant's 
brother in which he states that the appellant left the 
Veteran in 1996 because she did not feel safe.  It was stated 
that the Veteran was abusive both mentally and physically.  

In February 2008, VA requested that the appellant supply 
information regarding the date of her separation from the 
Veteran and her relationship with the person listed as a 
joint owner on a joint checking account.  She was to inform 
VA whether she lived with that person and if so whether she 
held herself out openly to the public to be the spouse of 
this person.  The appellant did not respond. 

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2008).  The 
appellant has furnished statements in her July 2005 notice of 
disagreement and her October 2005 substantive appeal 
explaining the misconduct/abusive treatment on the part of 
the Veteran that caused her to separate from him.  She has 
also filed a March 2005 statement by her brother in support 
of her claim of physical and mental abuse on the part of the 
Veteran.  Information in the record shows that the Veteran 
and the appellant were legally married, and were never 
divorced subsequent to their separation.  However, the 
evidence also shows that there is some question as to whether 
the appellant since the death of the Veteran, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b)(2).  She was requested to address this 
issue and she has not complied. 

The duty to assist is not a one-way street.  If an appellant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the record now 
stands, it is confirmed that the appellant does share a home, 
telephone number and checking account with a person of the 
opposite sex.  As discussed above, the lack of potentially-
available contemporaneous evidence hampers a complete review 
and complete understanding of the circumstances surrounding 
the appellant's relationship with the individual noted above.  
The appellant has failed to clarify the circumstances of this 
relationship and thus the record does not show that she is 
eligible to be established as the surviving spouse of the 
Veteran for VA benefits purposes as required by 38 C.F.R. 
§ 3.50(b)(2).  The Board is constrained to review only the 
evidence available in light of the appellant's noncompliance.  
And thus, as the available evidence weighs against her claim, 
the appeal must be denied.


ORDER

The claim of whether the appellant may be established as the 
surviving spouse of the Veteran for VA benefits purposes is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


